DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Independent claims 1, 3, 17 and 19 are allowed. It is noted that independent claim 19 is to a computer readable storage medium, the Applicant’s specification makes it clear that the computer readable storage medium as used herein is considered a non-transitory storage medium (page 29, lines 18-21).
The following is an examiner’s statement of reasons for allowance:  
In response to an After Final filed 4/7/2022, the amended claims as presented are entered. Claims 1, 3, 17 and 19 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claims 1, 3, 17 and 19. Claim 1 recites “receiving, from a first network, an input signal conveying a plurality of audio and/or video channels; sending, on a second network, a first signal comprising one or more first digital stream conveying at least one first audio and/or video channel comprised in said input signal, said first signal comprising, for at least one second channel of said plurality of audio and/or video channels other than said at least one first channel, a second digital stream comprising an identifying information of said other second channel and requiring less bandwidth than a digital stream conveying said other second audio and/or video channel of said input signal, and upon receiving a channel change request identifying a third of said audio and/or video channels, sending, on said second network, a second signal comprising a third digital stream conveying said third channel, said second signal comprising, for at least one fourth channel of said plurality of audio and/or video channels other than said third channel, a fourth digital stream comprising an identifying information of said other fourth channel and requiring less bandwidth than a digital stream conveying said other fourth audio and/or video channel of said input signal, wherein said first and/or second signal has a same number of streams as the number of audio and/or video channels of said input signal” (Supported in pages 3-29 section 5). 
The closest art found includes Chris A. Chol, Pat No US 2013/0294527. Chol discloses a packet converter for converting to a DLNA packet format and outputting the signal [FIG.1, para.0023]. Paragraph 0028 discloses a translation map between a video URL in the CDS to the tuning parameters on the PSI stream. When a DLNA renderer or control point accesses the video URL in the CDS, the ATSC Converter's media pump tunes to the specific frequency and MPEG2 program that is mapped to that video URL. It then encapsulates all the MPEG2 content from that tuned stream, encapsulates it into IP unicast and send it to the renderer corresponding to a requesting subscriber. Cholas fails to teach upon receiving a channel change request identifying a third of said audio and/or video channels, sending, on said second network, a second signal comprising a third digital stream conveying said third channel, said second signal comprising, for at least one fourth channel of said plurality of audio and/or video channels other than said third channel, a fourth digital stream comprising an identifying information of said other fourth channel and requiring less bandwidth than a digital stream conveying said other fourth audio and/or video channel of said input signal, wherein said first and/or second signal has a same number of streams as the number of audio and/or video channels of said input signal, as cited in claim 1, which Examiner finds to be novel. 
Independent Claim 3, 17 and 19 have similarly claim limitation as Claim 1 and are considered allowable for the reasons stated above for independent Claim 1. The dependent claims 5, 7 and 8 are allowed because they further limit independent claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1, 3, 17 and 19, and the dependent claims 5, 7 and 8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/ Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426